DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the Applicant’s arguments on page 12-15, regarding Nguyen, the Examiner respectfully submits that the arguments are not on the limitation that Nguyen cited. Nguyen was cited for the limitation “the second HARQ-ACK information is included at an end of the HARQ-ACK bit sequence”, and, as illustrated in figs. 9-11 or para. [002]-[0103], Nguyen clearly discloses the second HARQ-ACK information, related to SPS PDSCH, is included at the end of the HARQ-ACK bit sequence. The other limitations are rejected by the other prior arts. Therefore, the Examiner respectfully submits that the arguments, regarding Nguyen are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the recited limitations, “a terminal in a wireless communication system supporting a carrier aggregation (CA), comprising: receiving, from the base station, data on first PDSCH based on the DCI and second PDSCH based on a semi-persistent scheduling (SPS)” are not described in the specification. 
Regarding claim 4, 7, and 10, the same rejection as claim 1 can be applied hereto.
Claims 2-3, 8-9, and 11-28 rejected based on their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0118745 A1) in view of Seo et al. (US 2015/0195072 A1), and further in view of He et al. (US Provisional No. 62/105.850 for US 2016/0212734 A1) and Nguyen et al. (US 2015/0296497 A1).
Regarding claim 1, Nogami discloses a method by a user equipment (UE) in a wireless communication system (e.g. paragraph [0286]-[0287]) supporting a carrier aggregation (CA) (e.g. Paragraph [0061]), the method comprising: receiving, from a base station, downlink control information (DCI) including a value of a downlink assignment indicator (DAI) (paragraph [0314]; [0630]; and etc. illustrating the reception of DCI by terminal device 1 including DAI value); receiving, from the base station, data on first physical downlink shared channel (PDSCH) based on the DCI (paragraph [0097]; [0094]; [0110]; and so on, clearly describing the reception of data on PDSCH by the terminal device 1 from the base station device 3); generating first HARQ-ACK information for the data received on the PDSCH based on the value of the DAI (paragraph [0402]-[0403]; [0313]-[0316]; and so on, describing the generating of HARQ-ACK information for the data or conde word on the PDSCH on the value of DAI); and transmitting, to the base station, HARQ-ACK bit sequence including first HARQ-ACK information in a physical 
Nogami doesn’t explicitly disclose receiving, from the base station, data on second PDSCH based on a semi-persistent scheduling (SPS), generating second HARQ-ACK information for the data received on the second PDSCH based on the SPS, the value of the DAI is indexed in ascending order of serving cell index, and then in ascending order of occasion index, and wherein the second HARQ-ACK information is included at an end of the HARQ-ACK bit sequence. 
Seo teaches receiving, from the base station, data on second PDSCH based on a semi-persistent scheduling (SPS) (paragraph [0006]-[0007]; [0103]; [0173]-[0175]; [0193]-[0195]; [0254]; and so on, explaining the reception of data or transmission block through a PDSCH based on SPS), generating second HARQ-ACK information for the data received on the second PDSCH based on the SPS (paragraph [0230]-[0253]; and so on, clearly illustrating the generation of third HARQ-ACK information for the data received on the second PDSCH based on the SPS).
Seo doesn’t teach the value of the DAI is indexed in ascending order of serving cell index, and then in ascending order of occasion index, and wherein the second HARQ-ACK information is included at an end of the HARQ-ACK bit sequence.
He teaches the value of the DAI is indexed in ascending order of serving cell index, and then in ascending order of occasion index (figs. 5-6; tables 1-3).

Nguyen teaches wherein the second HARQ-ACK information is included at an end of the HARQ-ACK bit sequence (paragraph [0092]; [0095]; [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use receiving, from the base station, data on second PDSCH based on a semi-persistent scheduling (SPS), generating second HARQ-ACK information for the data received on the second PDSCH based on the SPS, the value of the DAI is indexed in ascending order of serving cell index, and then in ascending order of occasion index, and wherein the second HARQ-ACK information is included at an end of the HARQ-ACK bit sequence as taught by Seo, He and Nguyen into Nogami in order to improve rate of communication, to achieve higher resource efficiency, and to improve resource and/or bandwidth utilization.
Regarding claim 4, 7 and 10, the claims include features identical to the subject matter mentioned in the rejection to claim 1. The claims are mere reformulation of claim 1 in order to define the corresponding method for receiving HARQ-ACK by a base station, the user equipment (UE) for feeding back the HARQ-ACK and the base station for receiving the HARQ-ACK, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 5, 8 and 11, as applied above, Nogami discloses the value of the DAI. However, Nogami doesn’t explicitly disclose the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the value of the DAI is indexed, at a first occasion index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second occasion index, in increasing order of the serving cell index, and wherein the first occasion index is ahead of the second occasion index in time domain as taught by He into Nogami in order to improve resource and/or bandwidth utilization, and to improve efficiency of communication.
Regarding claim 3, 6, 9 and 12, Nogami discloses the DCI is received on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH), and wherein the DCI is used to schedule a HARQ transmission associated with the at least one pair of the serving cell and the occasion (e.g. paragraph [0630]-[0631]; [0639]-[0640]; [0647]-[0648]; [0653]; [0092]; [0194]; [0208]; [0213]; [0312]-[0318]; and so on).  
Regarding clam 13, 19, Nogami further discloses comprising: determining a HARQ feedback unit, wherein the HARQ feedback unit is downlink occasion (paragraph [0328]; [0320]-[0322]; [0571]; [0613]; and etc.); and determining a total length of a feedback bit sequence to be fed back in the PUCCH (paragraph [0303]-[0304]; [0550]-[0562]).
Regarding claim 14, 20, as applied above, Nogami discloses HARQ-ACK bit of the HARQ-ACK feedback unit. However, Nogami doesn’t explicitly disclose comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use comprising: Appl. No.: 16/676,987Response dated: December 28, 2020Reply to Office Action of: September 29. 2020mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence as taught by He into Nogami in order to improve resource and/or bandwidth utilization, and to improve efficiency of communication.
Regarding claim 15-18 and 21-24, the modified communication of Nogami discloses the value of the DAI is less than a predetermined value, and wherein a number of HARQ-ACK information bits is more than the predetermined value, and the HARQ-ACK information bits are generated based on the predetermined value and the value of the DAI (He, figs. 1-5; tables 1-3).  
Regarding claim 25-28, Nogami discloses a PUCCH format for transmitting the HARQ-Ack bit sequence is determined based on a length of the HARQ-ACK bit sequence (paragraph [0303]-[0304]; [0549]-[0564]; and etc.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.